DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on February 12, 2022 has been received. Claims 1-6, 9-19, and 21 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art and/or new grounds of rejection has/have been identified and applied. Applicant's arguments filed on February 12, 2022 have been considered but are moot in view of the new ground(s) of rejection.
Additionally, regarding amended claim 1, Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that Abdelmalek fails to teach the claimed “sandwich configuration of three layers” (see pages 7-8 of Applicant’s Remarks).
However, the Examiner respectfully notes that the 3-layer sandwich configuration is already taught by Gait (see Figs. 1, 7, and 8 of Gait and pages 5-6 of the Non-Final Rejection). As explained on pages 14-15 of the Non-Final Rejection, Gait teaches the 3-layer structure of the glove but fails to specifically teach how the layers are adhered to one another. Abdelmalek is merely relied upon to teach wherein the protective structure may be formed as a unitary structure via heat and compression, “so as to provide a stitch-free protective structure with improved flexibility and tactile feel, and to reduce manufacturing costs/time” (see paragraphs 0003, 0009-0011 and 0061-0064 of Abdelmalek and page 15 of the Non-Final Rejection. Therefore, since Gait teaches the 3-layer structure, and Abdelmalek teaches wherein the layers may be formed as a unitary structure via heat and compression, Gait and Abdelmalek together teach the limitations of amended claim 1.
The Examiner respectfully notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). See MPEP 707.07(f) and MPEP 2145(111).	The Examiner respectfully submits that one of ordinary skill in the art, when considering the 3-layer structure taught by Gait and the technique of forming a multi-layer unitary structure via heat and compression, as taught by Abdelmalek, would reasonably be motivated to provide a 3-layer unitary structure formed via heat and compression, as required by claim 1.
See updated rejection(s) below.
Claim Objections
Claim 15 is objected to because of the following informalities: “its bottom side” and “its top side” should read “a bottom side of the respective compression molded foam member” and “a top side of the respective compression molded foam member,” to enhance clarity.
Claim 21 is objected to because of the following informalities: “wherein each major segment is generally triangular in shape in top plan view of the dorsal side” should read “wherein each major segment is generally triangular in shape when viewed from a top plan view of the dorsal side,” to enhance clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “wherein the protective structure extends over a knuckle region of the dorsal side and for only a slight extent along each finger portion.” The limitation is indefinite, as it is unclear what range of extent is included or excluded by the term “only for a slight extent.” As such, the metes and bounds of the claim limitation cannot be readily ascertained. Furthermore, there is insufficient antecedent basis for the limitation “each finger portion” in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gait et al. (herein Gait)(US PG Pub 2015/0106990) in view of Abdelmalek (US PG Pub 2015/0202521).
Regarding claim 1, Gait discloses a glove (10) comprising:
a glove body (12) in a shape of a hand and having a palm side (16) and a dorsal side (22) opposite the palm side (see Figs. 1-3 and paragraphs 0025-0029);
a protective structure (34) on the dorsal side, the protective structure comprising a first layer of material (66), a second layer of material (70), and a plurality of foam members (68) sandwiched between the first layer of material and the second layer of material (see Figs. 1, 7, and 8 and paragraphs 0038-0041).
Gait substantially discloses the invention as claimed above but fails to specifically disclose wherein the first layer of material, the second layer of material and the foam members are adhered to each other as a unit; and wherein the first layer of material, the second layer of material and the foam members are integrated via heat and compression that forms a bond therebetween.
However, Abdelmalek teaches a glove (2) including a protective dorsal structure (40) formed as unitary structure and having at least one layer of base material (material of 52) and a plurality of foam members (54) integrally molded or fused (e.g., adhered as a unit) to the base material (see paragraphs 0027-0032), wherein the at least one layer of base material and the foam members are integrated via heat and compression that forms a bond therebetween (see paragraphs 0009-0010, 0028, 0048, and 0052-0053), so as to provide a stitch-free protective structure with improved flexibility and tactile feel, and to reduce manufacturing costs/time (see paragraphs 0003, 0009-0011, and 0061-0064).
Therefore, based on Abdelmalek’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Gait’s protective structure such that the multiple layers of the protective structure would be adhered to each other as a unit; and wherein the first layer of material, the second layer of material and the foam members are integrated via heat and compression that forms a bond therebetween; as doing so would provide a stitch-free protective structure with improved flexibility and tactile feel, and reduced manufacturing costs/time.

Regarding claim 2, the modified glove of Gait (i.e., Gait in view of Abdelmalek) is further disclosed wherein the plurality of foam members (68 of Gait) are spaced apart from each other across the dorsal side to form a plurality of major segments (padded segments including foam members 68) of the protective structure and a plurality of minor segments (86 of Gait) of the protective structure, each major segment including at least one foam member, each minor segment lacking any foam (see Figs. 1, 7, and 8 and paragraphs 0039-044 of Gait).

Regarding claim 3, Gait and Abdelmalek together teach the limitations of claim 2, as discussed above. Gait fails to further disclose wherein each minor segment (86) has a thickness that is no more than twenty-five percent of a thickness of a thickest one of the major segments (46). Gait is silent as to the specific thicknesses of each layer.
However, the Examiner notes that Applicant has not disclosed that the claimed range solves any stated problem or is for any purpose. Paragraph 0014 of Applicant’s specification merely states: “Each minor segment 32 has a thickness Tm that is no more than twenty-five percent of a thickness TM of a thickest one of the major segments.”
	Therefore, absent a showing of criticality with respect to the exact dimensions/
proportions of the foam/fabric layers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the respective thicknesses of Gait’s first layer, second layer, and/or foam layer, such that each minor segment would have a thickness that is no more than twenty-five percent of a thickness of a thickest one of the major segments, in order to achieve an optimal configuration to provide a desired amount of protection or flexibility, since discovering the optimum or workable ranges of fabric/padding thickness involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 6, the modified glove of Gait (i.e., Gait in view of Abdelmalek) is further disclosed wherein the major segments (68 of Gait) are interconnected to each other by the minor segments (86 of Gait; see Figs. 1, 7, and 8 and paragraphs 0039-044 of Gait).

Regarding claim 9, the modified glove of Gait (i.e., Gait in view of Abdelmalek) is further disclosed wherein the protective structure (34 of Gait) includes a peripheral edge region (bottom peripheral edge region of 34, see Fig. 1 of Gait) that is secured to the glove body (via tether 64, see Fig. 1, 7, and 8, and paragraphs 0040-0041 of Gait) and an interior region (general central region of 34) that overlies, but can move relative to the glove body (see Figs. 7 and 8 and paragraphs 0041-0046 of Gait).

Regarding claim 12, the modified glove of Gait (i.e., Gait in view of Abdelmalek) is further disclosed wherein each foam member (68 of Gait) includes a foam material (see paragraph 0039 of Gait).
It is noted that the recitation of “compression-molded” is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.

Regarding claim 13, the modified glove of Gait (i.e., Gait in view of Abdelmalek) is further disclosed wherein the protective structure (34 of Gait) extends over a knuckle region of the dorsal side (see at least Fig. 1 of Gait; protective structure 34 extends over at least a portion of a knuckle region of dorsal side 22).

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over DeBlasis et a. (herein DeBlasis)(US PG Pub 2008/0263747), in view of Gait, further in view of Abdelmalek.
Regarding claim 1, DeBlasis discloses a glove (100) comprising: a glove body in a shape of a hand and having a palm side and a dorsal side opposite the palm side (see annotated Fig. 2);
a protective structure (118) on the dorsal side (see Figs. 1-2 and paragraphs 0033-0038).

    PNG
    media_image1.png
    759
    674
    media_image1.png
    Greyscale


DeBlasis further discloses wherein the protective structure may either be formed of a single layer or multiple layers, the multiple layers including at least a first layer of material (thinner layer of material 121 as described in paragraph 0038) and a plurality of foam members (thick members 119, see Figs. 1-2 and paragraphs 0038), but fails to disclose wherein the protective structure further includes a second layer of material, such that the plurality of foam members sandwiched between the first layer of material and the second layer of material.
However, Gait discloses a glove (10) comprising: a glove body (12) in a shape of a hand and having a palm side (16) and a dorsal side (22) opposite the palm side (see Figs. 1-3 and paragraphs 0025-0029); a protective structure (34) on the dorsal side, the protective structure comprising a first layer of material (66), a second layer of material (70), and a plurality of foam members (68) sandwiched between the first layer of material and the second layer of material (see Figs. 1, 7, and 8 and paragraphs 0038-0041); so as to provide the padded protective structure with a desired aesthetic appearance (see paragraph 0039). It is also noted that providing an exterior layer of fabric or leather over the foam members would protect the foam segments from abrasion and degradation, and would hide any discoloration of the foam over time.
Therefore, based on Gait’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the protective structure of DeBlasis to further include a second layer of material, such that the plurality of foam members sandwiched between the first layer of material and the second layer of material; as doing so would provide the padded protective structure with a desired aesthetic appearance, protect the foam segments from abrasion and degradation, and hide any discoloration of the foam over time.
DeBlasis also fails to disclose wherein the first layer of material, the second layer of material and the foam members are adhered to each other as a unit; and wherein the first layer of material, the second layer of material and the foam members are integrated via heat and compression that forms a bond therebetween.
However, Abdelmalek teaches a glove (2) including a protective dorsal structure (40) formed as unitary structure and having at least one layer of base material (material of 52) and a plurality of foam members (54) integrally molded or fused (e.g., adhered as a unit) to the base material (see paragraphs 0027-0032), wherein the at least one layer of base material and the foam members are integrated via heat and compression that forms a bond therebetween (see paragraphs 0009-0010, 0028, 0048, and 0052-0053), so as to provide a stitch-free protective structure with improved flexibility and tactile feel, and to reduce manufacturing costs/time (see paragraphs 0003, 0009-0011, and 0061-0064).
Therefore, based on Abdelmalek’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the protective structure together taught by DeBlasis and Gait, such that the multiple layers of the protective structure would be adhered to each other as a unit; and wherein the first layer of material, the second layer of material and the foam members are integrated via heat and compression that forms a bond therebetween; as doing so would provide a stitch-free protective structure with improved flexibility and tactile feel, and reduced manufacturing costs/time.

Regarding claim 2, the modified glove of DeBlasis (i.e., DeBlasis in view of Gait and Abdelmalek) is further disclosed wherein the plurality of foam members (119 of DeBlasis) are spaced apart from each other across the dorsal side to form a plurality of major segments (protruding portions of protective structure 118 formed by foam members 119) of the protective structure and a plurality of minor segments (flexibility channels 121) of the protective structure, each major segment including at least one foam member (see Figs. 1-2 and paragraphs 0037-0038).
DeBlasis fails to further disclose wherein each minor segment lacks any foam. Instead, DeBlasis appears to teach wherein the whole protective structure (118) is made of a cushioning material such as foam (see paragraph 0038).
However, Gait further teaches wherein the first and second layer (66, 70) are each formed of leather, nylon, polyester knit, and Lycra, to provide the padded protective structure with a desired aesthetic appearance (see paragraph 0039). It is noted that materials such as polyester knit and Lycra would also add stretch capabilities to the layers, to allow for the protective structure to flex and stretch during use of the glove.
Therefore, based on Gait’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified DeBlasis’ protective structure such that the first and second layers (which form the minor segments) would be made of fabric or leather, such that each minor segment would include only fabric or leather (and therefore lack any foam), as doing so would provide the padded protective structure with a desired aesthetic appearance or desired functional capabilities (e.g., enhanced stretch).

Regarding claim 4, the modified glove of DeBlasis (i.e., DeBlasis in view of Gait and Abdelmalek) is further disclosed wherein the minor segments (121 of DeBlasis) include a peripheral band of the protective structure (thin portions 121 generally extending around periphery of protective structure 118, see Fig. 2 and annotated Fig. 1) and multiple interior regions (thin portions 121 extending between respective foam members 119, see Fig. 2 and annotated Fig. 1) of the protective structure (see Figs. 1-2).

    PNG
    media_image2.png
    545
    697
    media_image2.png
    Greyscale

Regarding claim 5, the modified glove of DeBlasis (i.e., DeBlasis in view of Gait and Abdelmalek) is further disclosed wherein each major segment (119 of DeBlasis) is bounded by surrounding minor segments (121 of DeBlasis; see Figs. 1-2 of DeBlasis).

Regarding claim 6, the modified glove of DeBlasis (i.e., DeBlasis in view of Gait and Abdelmalek) is further disclosed wherein the major segments (119 of DeBlasis) are interconnected to each other by the minor segments (121 of DeBlasis; see Figs. 1-2 of DeBlasis).




Claims 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gait and Abdelmalek, as applied to claim 9 above, in view of Lamson et al. (herein Lamson)(US PG Pub 2009/0044306).
Regarding claim 10, Gait and Abdelmalek together teach the limitations of claim 9, as discussed above, but fail to further teach wherein the interior region includes a plurality of through openings.
However, Lamson teaches a glove (10) including a protective structure (42, 44, 46) comprising a plurality of foam members (46) sandwiched between inner and outer layers (42, 44) of the protective structure (see Figs. 1-4 and paragraphs 0021-0022), the protective structure including foam-free segments (48) between the plurality of foam members and including at least one interior region (i.e., between respective foam members 46; see Figs. 1 and 4 and paragraph 0021), wherein the interior region includes a plurality of through openings (see paragraph 0021, Lamson teaches wherein “vent openings may be formed along the respective flex lines 48), so as to provide ventilation to the wearer’s hand (see paragraph 0021).
Therefore, based on Lamson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Gait’s interior region to include a plurality of through openings; as doing so would provide ventilation to the wearer’s hand.

Regarding claim 11, the modified glove of Gait (i.e., Gait in view of Abdelmalek and Lamson) is further disclosed wherein at least a majority of the through openings are located in minor segments (48 of Lamson; see paragraph 0021 of Lamson).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gait and Abdelmalek, as applied to claim 9 above, in view of McClard et al. (herein McClard)(US PG Pub 2010/0192280).
Regarding claim 14, Gait and Abdelmalek together teach the limitations of claim 9, as discussed above, but fail to further teach wherein a printed layer is applied to the dorsal side of the glove body beneath the protective structure.
However, McClard teaches a glove (1200) including a glove body (500) and protective structure (600), wherein a printed layer (510) is applied to an outer side (512) of the glove body beneath the protective structure (see Figs. 5-12 and paragraphs 0038-0049), wherein at least a portion of the protective structure has a substantially transparent property (see paragraphs 0042-0044), so as to provide a decorative appearance and/or to display a desired image, picture, text or indicia (see paragraphs 0023-0024 and 0043).
Therefore, based on McClard’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Gait’s glove such that a printed layer is applied to the dorsal side of the glove body beneath the protective structure, wherein at least a portion of the protective structure has a substantially transparent property; as doing so would provide a decorative appearance and/or to display a desired image, picture, text or indicia.
Furthermore, the Examiner notes that has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  See MPEP 2112.01 (III). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of design does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., the printed design) and the substrate (e.g., the material of the dorsal side of the glove body) which is required for patentability.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gait, in view of George (US PG Pub 2013/0298308).
Regarding claim 15, Gait discloses a glove (10) comprising:
a glove body (12) in a shape of a hand and having a palm side (16) and a dorsal side (22) opposite the palm side (see Figs. 1-3 and paragraphs 0025-0029);
a protective structure (34) on the dorsal side, the protective structure comprising a plurality of compression molded foam segments (68) interconnected by a plurality of foam-free segments (86, see Figs. 1, 7, and 8 and paragraphs 0039-0044);
wherein the protective structure includes a bottom layer of material (70), a top layer of material (66) and a plurality of compression molded foam members (68) sandwiched therebetween (see at least Figs. 7-8 and paragraphs 0038-0039);
wherein each compression molded foam segment is formed by one of the compression molded foam members bounded on its bottom side by the bottom layer of material and bounded on its top side by the top layer of material (see at least Figs. 7-8 and paragraphs 0038-0039), and each foam-free segment (86) is formed by the top layer of material directly joined to the bottom layer of material (see Figs. 7-8 and paragraphs 0038 and 0044; note that the top and bottom layers 66, 70 are directly stitched to each other at each foam-free segment 86 via stitching 72).
As noted above, the recitation of “compression-molded” is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.
Gait substantially discloses the invention as claimed above but fails to further disclose wherein the top and bottom layers of material are heat bonded to each other at each foam-free segment. Instead, as discussed above, Gait discloses wherein the layers are attached via stitching (72).
However, George teaches wherein it is known in the art to attach two layers of a glove (13a, 13b) via adhesive, heat bonding, stitching, or combinations therefore (see paragraph 0035). It is noted that heat bonding would allow the two layers to be securely attached along a greater surface area, and without puncturing the layers (as when forming a stitched seam).
Therefore, based on George’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Gait’s top and bottom layers of material to be heat-bonded instead of stitched to each other to form each foam-free segment, so as to allow the layers to be securely attached along a greater surface area, and without puncturing the layers; as such a modification would be nothing more than a simple substitution of one known attachment method for another (i.e., heat bonding instead of stitching). In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 16, the modified glove of Gait (i.e., Gait in view of George) is further disclosed wherein the protective structure (34 of Gait) includes a peripheral edge region (bottom peripheral edge region of 34, see Fig. 1 of Gait) that is secured to the glove body (via tether 64, see Fig. 1, 7, and 8, and paragraphs 0040-0041 of Gait) and an interior region (general central region of 34) that overlies, but can move relative to the glove body (see Figs. 7 and 8 and paragraphs 0041-0046 of Gait).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gait and George, as applied to claim 16 above, in view of Lamson.
Regarding claim 17, Gait and George together teach the limitations of claim 16, as discussed above, but fail to further teach wherein the interior region includes a plurality of through openings located in foam-free segments of the interior region.
However, Lamson teaches a glove (10) including a protective structure (42, 44, 46) comprising a plurality of foam members (46) sandwiched between inner and outer layers (42, 44) of the protective structure (see Figs. 1-4 and paragraphs 0021-0022), the protective structure including foam-free segments (48) between the plurality of foam members and including at least one interior region (i.e., between respective foam members 46; see Figs. 1 and 4 and paragraph 0021), wherein the interior region includes a plurality of through openings located in foam-free segments of the interior region (see paragraph 0021, Lamson teaches wherein “vent openings may be formed along the respective flex lines 48), so as to provide ventilation to the wearer’s hand (see paragraph 0021).
Therefore, based on Lamson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Gait’s interior region to include a plurality of through openings located in foam-free segments of the interior region; as doing so would provide ventilation to the wearer’s hand.

Regarding claim 18, the modified glove of Gait (i.e., Gait in view of George and Lamson) is further disclosed wherein the protective structure (34 of Gait) extends over a knuckle region of the dorsal side (see at least Fig. 1 of Gait; protective structure 34 extends over at least a portion of a knuckle region of dorsal side 22).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gait, George, and Lamson, as applied to claim 18 above, in view of McClard.
Regarding claim 19, Gait, George, and Lamson together teach the limitations of claim 18, as discussed above, but fail to further teach wherein a printed layer is applied to the dorsal side of the glove body beneath the protective structure.
However, McClard teaches a glove (1200) including a glove body (500) and protective structure (600), wherein a printed layer (510) is applied to an outer side (512) of the glove body beneath the protective structure (see Figs. 5-12 and paragraphs 0038-0049), wherein at least a portion of the protective structure has a substantially transparent property (see paragraphs 0042-0044), so as to provide a decorative appearance and/or to display a desired image, picture, text or indicia (see paragraphs 0023-0024 and 0043).
Therefore, based on McClard’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Gait’s glove such that a printed layer is applied to the dorsal side of the glove body beneath the protective structure, wherein at least a portion of the protective structure has a substantially transparent property; as doing so would provide a decorative appearance and/or to display a desired image, picture, text or indicia.
Furthermore, as noted above, it that has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  See MPEP 2112.01 (III). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of design does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., the printed design) and the substrate (e.g., the material of the dorsal side of the glove body) which is required for patentability.

Claim 21, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over DeBlasis et al. (herein DeBlasis), in view of Gait, further in view of Lamson, further in view of Pezzimenti (US PG Pub 2013/0276201), further in view of Yamamoto (US Patent No. 4,768,234), further in view of Dodd (US PG Pub 2011/0113559).
Regarding claim 21, DeBlasis discloses a glove (100) comprising:
a glove body in a shape of a hand and having a palm side and a dorsal side opposite the palm side (see annotated Fig. 2);
a protective structure (118) on the dorsal side (see Figs. 1-2 and paragraphs 0033-0038), the protective structure including a plurality of foam members (119) spaced apart from each other across the dorsal side to form a plurality of major segments (protruding portions of protective structure 118 formed by foam members 119) of the protective structure and a plurality of minor segments (flexibility channels 121) of the protective structure, each major segment including at least one foam member (see Figs. 1-2 and paragraphs 0037-0038), wherein the minor segments (121) include a peripheral edge region of the protective structure (thin portions 121 generally extending around periphery of protective structure 118, see Fig. 2 and annotated Fig. 1) and multiple interior regions (thin portions 121 extending between respective foam members 119, see Fig. 2 and annotated Fig. 1) of the protective structure (see Figs. 1-2), wherein each major segment is bounded by surrounding minor segments (121; see Figs. 1-2), wherein the major segments are interconnected to each other by the minor segments (see Figs. 1-2);
wherein the peripheral edge region is secured to the glove body (at periphery of finger stalls 137, see Figs. 1-2 and paragraph 0037) and an interior of the protective structure that is bounded by the peripheral edge region overlies, but can move relative to the glove body (see paragraph 0037).

    PNG
    media_image2.png
    545
    697
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    759
    674
    media_image1.png
    Greyscale

DeBlasis further discloses wherein the protective structure may either be formed of a single layer or multiple layers, the multiple layers including at least a first layer of material (thinner layer of material 121 as described in paragraph 0038) and the plurality of foam members (thick members 119, see Figs. 1-2 and paragraphs 0038), but fails to disclose wherein the protective structure further includes a second layer of material, such that the plurality of foam members are sandwiched between the first layer of material and the second layer of material.
However, Gait discloses a glove (10) comprising: a glove body (12) in a shape of a hand and having a palm side (16) and a dorsal side (22) opposite the palm side (see Figs. 1-3 and paragraphs 0025-0029); a protective structure (34) on the dorsal side, the protective structure comprising a first layer of material (66), a second layer of material (70), and a plurality of foam members (68) sandwiched between the first layer of material and the second layer of material (see Figs. 1, 7, and 8 and paragraphs 0038-0041); so as to provide the padded protective structure with a desired aesthetic appearance (see paragraph 0039). It is also noted that providing an exterior layer of fabric or leather over the foam members would protect the foam segments from abrasion and degradation, and would hide any discoloration of the foam over time.
Therefore, based on Gait’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the protective structure of DeBlasis to further include a second layer of material, such that the plurality of foam members sandwiched between the first layer of material and the second layer of material; as doing so would provide the padded protective structure with a desired aesthetic appearance, protect the foam segments from abrasion and degradation, and hide any discoloration of the foam over time.
DeBlasis also fails to disclose wherein each minor segment lacks any foam. Instead, DeBlasis appears to teach wherein the whole protective structure (118) is made of a cushioning material such as foam (see paragraph 0038).
However, Gait further teaches wherein the first and second layer (66, 70) are each formed of leather, nylon, polyester knit, and Lycra, to provide the padded protective structure with a desired aesthetic appearance (see paragraph 0039). It is noted that materials such as polyester knit and Lycra would also add stretch capabilities to the layers, to allow for the protective structure to flex and stretch during use of the glove.
Therefore, based on Gait’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified DeBlasis’ protective structure such that the first and second layers (which form the minor segments) would be made of fabric or leather, such that each minor segment would include only fabric or leather (and therefore lack any foam), as doing so would provide the padded protective structure with a desired aesthetic appearance or desired functional capabilities (e.g., enhanced stretch).
DeBlasis further fails to disclose wherein the interior includes a plurality of through openings formed as elongated slots, wherein the through openings are located in minor segments.
However, Lamson teaches a glove (10) including a protective structure (42, 44, 46) comprising a plurality of foam members (46) sandwiched between inner and outer layers (42, 44) of the protective structure (see Figs. 1-4 and paragraphs 0021-0022), the protective structure including foam-free segments (48) between the plurality of foam members and including at least one interior region (i.e., between respective foam members 46; see Figs. 1 and 4 and paragraph 0021), wherein the interior region includes a plurality of through openings located in foam-free segments of the interior region (see paragraph 0021, Lamson teaches wherein “vent openings may be formed along the respective flex lines 48), so as to provide ventilation to the wearer’s hand (see paragraph 0021).
Therefore, based on Lamson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified DeBlasis’ interior region to include a plurality of through openings located in foam-free segments of the interior region; as doing so would provide ventilation to the wearer’s hand.
Lamson fails to specify that the through openings are formed as elongated slots.
However, Pezzimenti teaches a padded garment (100) including a three-layer padded structure (300) including a first layer of material (310), a second layer of material (320), and a plurality of padded members (330) sandwiched between the first and second layers of material (see Fig. 3 and paragraphs 0022-0027), wherein the garment includes a plurality of major segments (130) including the padded members, and a plurality of minor segments (120) lacking any padding (see Fig. 3 and paragraphs 0022-0025), wherein the plurality of minor segments includes a plurality of through openings (110) formed as elongated slots (see Fig. 3 and paragraph 0024; note that while circular openings are illustrated, Pezzimenti teaches wherein the openings/slots may be of any shape, such as circular, triangular, rectangular, or any desired shape, rectangular being an elongated shape), so as to provide a desired amount of ventilation and breathability while maintaining the structural integrity of the garment (see paragraphs 0022-0025).
Furthermore, the Examiner notes that Applicant has not provided any criticality for the shape of the slots/through openings and merely states in paragraph 0015 of the specification that: “As shown, the interior region may include a plurality of through openings 38 (e.g., here elongated slots).” As such, the particular shape of the slots does not appear to be a critical feature of the claimed invention.
Absent a showing of criticality and based on Pezzimenti’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided Lamson’s through openings as elongated slots, so as to provide a desired amount of ventilation and breathability while maintaining the structural integrity of the garment; as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).
DeBlasis further discloses wherein the protective structure extends over a knuckle region of the dorsal side (see Figs. 1-2) but fails to further disclose wherein the protective structure only extends over “a slight extent” along each finger portion. Instead, DeBlasis’ protective structure extends substantially along the length of each finger portion (see Figs. 1-2).
However, Yamamoto teaches a protective glove (see Figs. 1-2) having a glove body (leather or knit material forming the base surface of the glove, as seen in Figs. 1-2 and described in column 6, lines 14-68) and a protective structure (1) disposed on a dorsal side of the glove body (see Figs. 1-2), wherein the protective structure extends over a knuckle region of the dorsal side and only a slight extent along each finger portion (see Figs. 1-2 and column 4, line 9 – column 5, lines 16; see also rejection under 35 USC 112 above – Yamamoto’s protective structure extends over “only a slight extent” of the finger portions inasmuch as claimed), to provide protection to the wearer’s hand while maximizing dexterity and freedom of movement when performing expanding, contract, and/or gripping movements (see column 3, lines 1-37). 
Furthermore, the Examiner notes that Applicant has not provided any criticality for the protective structure being limited to the knuckle/lower finger region. Applicant states in paragraph 0016 of the specification: “Here, the protective structure 20 extends over a knuckle region of the dorsal side of the glove body, with a slight extent along each finger portion, so as to be positioned primarily for protecting the knuckles of a wearer's hand. However, the protective structure, or additional protective structures of the same type, could be located in other areas, such as further along the finger regions of the glove body or toward the wrist region of the glove body.” As such, the particular extent of the protective structure does not appear to be a critical feature of the claimed invention.
Absent a showing of criticality and based on Yamamoto’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified DeBlasis’ protective structure to only extend over “a slight extent” of each finger portion; as doing so would provide protection to the wearer’s hand while maximizing dexterity and freedom of movement when performing expanding, contract, and/or gripping movements.
DeBlasis further depicts wherein at least one major segment is generally triangular in shape in top plan view of the dorsal side (see Figs. 1-2, major segments adjacent to pad 116 are generally triangular), but fails to disclose wherein each major segment is generally triangular in shape.
However, Dodd teaches a protective structure (15, see Figs. 1-3; note that while the protective structure is illustrated for use in a shin guard, Dodd also discloses when the disclosed protective structures are usable for a variety of protective garments and accessories, such as gloves; see Figs. 16-17 and paragraphs 0061-0062) comprising a plurality of major segments interconnected to each other by a plurality of minor segments (33), wherein each major segment may be any suitable size or shape, such as triangular (see Fig. 3), circular, oval, hexagonal, rectangular, polygonal, or free-form shapes (see paragraph 0044 and Figs. 3-6), so as to provide a desired decorative shape and/or to allow the major segments to easily accommodate a shape of the desired protective surface area. 
Furthermore, the Examiner notes that Applicant has not provided any criticality for the major segments being generally triangular and states in paragraphs 0017-0019 of the specification that: “In the illustrated embodiment, each major segment 30 is generally triangular in shape in top plan view of the dorsal side. However, variations in shape are possible. It is to be clearly understood that the above description is intended by way of illustration and example only, is not intended to be taken by way of limitation, and that other changes and modifications are possible.” As such, the particular shape of the major segments does not appear to be a critical feature of the claimed invention.
Absent a showing of criticality and based on Dodd’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified DeBlasis’ major segments to each be generally triangular in shape, so as to provide a desired decorative shape and/or to allow the major segments to easily accommodate a shape of the desired protective surface area, since triangular protective segments are known in the art, and a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOCELYN BRAVO/Primary Examiner, Art Unit 3732